DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claim 1, line 20, Applicant should insert, “:” after “of” and before “an actual”.
In claim 12, lines 3 and 5, Applicant should insert a “:” after “of” and before “position”.  In line 5, Applicant should insert a “,” after “carrier”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 1, Examiner recommends revising lines 10-13  to place the claim in better form.  An example of lines 10-13 is below.  Does Applicant mean: 
“a loading device configured for: at least partially automated loading or unloading of workpieces onto or off of the at least one collection carrier, or both at least partially automated loading and unloading of workpieces onto or off of the at least one collection carrier;”
Alternatively, Applicant may replace lines 10-13 with “a loading device configured for: at least partially automated loading or unloading of workpieces onto or off of the at least one collection carrier;”.  Since the “loading or unloading” workpieces encompasses either loading or unloading, Applicant does not need to recite “both at least partially loading and unloading of workpieces..”.  
In lines 17, 20, and 22, Applicant should insert, “at least one” before “collection carrier” for clarity.

Relative to claim 12, line 3, Applicant should replace “position and identification” with “position or identification”, for clarity.  In line 5, Applicant should replace “position and orientation” with “position or orientation”, for clarity.  In lines 7-8, Applicant should delete “and an image-analysis unit” and replace the phrase at a later point in the claim.
In lines 23-24, Applicant should remove the phrase, “that optically scans the loading zone to detect image information for the collection carrier in the loading zone”, since this statement is already included in lines 6-7.  It does not have to be repeated.  
In lines 25-29, several lines are unclear.  Following is an example of lines 25-29, Does Applicant mean: 
“an image-analysis unit, the image analysis unit determines both of: the position and orientation of the collection carrier, and a state of the collection carrier using the image information from the optical scan, 
wherein the state of the collection carrier comprises any one or more of: an actual loading state, a load factor, availability, non-availability, a status of a free area, and a status of a free space on the collection carrier.”

Relative to claim 17, the “state thereof” is unclear.  Is Applicant referring to the position, orientation, or state of the collection carrier of claim 12?  Does Applicant mean: “wherein the requirements of the order include one or more of: identification information for required collection carriers, the position, the orientation, or the state of the collection carrier.”?
The remaining claims are sufficiently clear.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-4, 7-12, and 16-18 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 12, the closest available prior art does not disclose: 
A production system or method for controlling a production system, the production system comprising:
a loading zone for loading and unloading of at least one collection carrier;
a loading device for loading or unloading workpieces onto or off of the at least one collection carrier;
an image-recording unit that optically scans the loading zone; and
an image-analysis unit that determines both of:
i. position and orientation of the at least one collection carrier in the loading zone based on the optical scan, and
ll. a state of the at least one collection carrier in the loading zone using the image information, the state of the collection carrier comprises: an actual loading state, a load factor, availability, non-availability, a status of a free area, or a status of a free space on the collection carrier, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655